
	

114 SRES 296 IS: Congratulating Army Reserve Major Lisa Jaster on her graduation from the Army Ranger School.
U.S. Senate
2015-10-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		114th CONGRESS
		1st Session
		S. RES. 296
		IN THE SENATE OF THE UNITED STATES
		
			October 26, 2015
			Mr. Johnson (for himself and Ms. Baldwin) submitted the following resolution; which was referred to the Committee on Armed Services
		
		RESOLUTION
		Congratulating Army Reserve Major Lisa Jaster on her graduation from the Army Ranger School.
	
	
 Whereas the Army Ranger School (referred to in this preamble as Ranger School) was established in 1950 during the Korean War to develop elite leaders to command difficult combat missions;
 Whereas Ranger School is one of the most challenging training courses for which members of the Armed Forces may volunteer;
 Whereas Ranger School pushes the physical and mental limits of students for more than two months; Whereas on average—
 (1)36 percent of Ranger School students fail the course during the first four days after the date on which the course begins; and
 (2)only approximately 45 percent of Ranger School students ultimately graduate from the course; Whereas the Army Reserve is—
 (1)a highly trained force that comprises approximately 20 percent of the total Army; and (2)always available to meet the needs of the Army and Joint Force;
 Whereas, on August 21, 2015, Army Captain Kristen Griest and First Lieutenant Shaye Haver became the first two women to graduate from Ranger School;
 Whereas, on October 16, 2015, Major Lisa Jaster became the third woman, and the first Army Reserve woman and mother, to graduate from Ranger School and earn the distinctive black and gold Ranger tab;
 Whereas Major Lisa Jaster overcame the extreme fatigue, hunger, and stress involved in Ranger training in order to graduate from Ranger School; and
 Whereas Major Lisa Jaster has— (1)dedicated her life to serving and protecting the United States;
 (2)deployed to both Iraq and Afghanistan; and (3)earned the Bronze Star and the Combat Action Badge: Now, therefore, be it
			
	
 That the Senate— (1)honors Major Lisa Jaster for the accomplishment of becoming the first Army Reserve woman and first mother to graduate from Ranger School;
 (2)commends the groundbreaking achievements of the first three women to graduate from Ranger School— (A)Captain Kristen Griest;
 (B)First Lieutenant Shaye Haver; and (C)Major Lisa Jaster;
 (3)recognizes the vital role that the Army Reserve plays in protecting and defending the United States; and
 (4)celebrates the determination, patriotism, and willingness to lead of all Ranger School graduates.  